Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Fig. 3 includes two instances of reference numeral ‘1’.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Heins et al. (US 20180219442 A1, hereinafter referred to as Heins).
Regarding Claim 1, Heins teaches a rotor (18) for an axial flux motor (10), a radial flux motor or a transversal flux motor (¶ [0037] lines 7-8 teach “Axial flux electric machine 10 generally includes a rotor 18”;), the rotor comprising a rotation axis (36) which extends in an axial direction (¶ [0038] lines 5-8 teach “Rotor assembly 18 is rotatable…about an axis of rotation 36 ; Fig. 1 exhibits axial flux motor 10, general rotor 18, and axis of rotation 36.),

    PNG
    media_image1.png
    296
    659
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    330
    656
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    434
    600
    media_image3.png
    Greyscale

wherein the rotor (100) extends in an annular manner and has in a peripheral direction a large number of permanent magnets (116) (¶ [0043] lines 5-7 teaches “each rotor module 106 includes…a plurality of permanent magnets 116”; Fig. 3 exhibits annular formation of the example rotor 100; Fig. 4A exhibits rotor module 106 and permanent magnets 116),

    PNG
    media_image4.png
    444
    612
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    800
    631
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    583
    693
    media_image6.png
    Greyscale

the magnetization of which is orientated in each case in the peripheral direction, wherein the permanent magnets are arranged spaced apart from each other in the peripheral direction (¶ [0045] lines 11-12 teach “Adjacent magnets 116 have opposite polarities for forming flux paths between magnets 116”, this suggests flux orientations are directed between the magnets which corresponds to a peripheral direction.; Fig. 4A exhibits magnets spaced apart circumferentially, which corresponds to the peripheral direction of the incident application.),

    PNG
    media_image7.png
    715
    593
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    583
    693
    media_image8.png
    Greyscale

wherein a first material at least comprising a soft magnetic composite is arranged between the permanent magnets (116) (¶ [0043] lines 11-16 teach “Back iron segment 114 is fabricated from a magnetic material to provide a flux bath between magnets 116. The magnetic material may include…soft magnetic composite”)

    PNG
    media_image9.png
    444
    612
    media_image9.png
    Greyscale

	
10) a radial flux motor or a transversal flux motor, the electric drive at least comprising a stator (24) (¶ [0037] lines 7-10 teach “Axial flux electric machine 10 generally includes…a stator 24”) and a rotor as claimed in claim 1 (see claim 1 above), wherein the stator (24) has a number of cores (210) which are surrounded by coils (258) (¶ [0086] lines 1-2 teach “Assembling stator module 210 includes at least one winding 258”; Fig. 15 exhibits a stator module pack 210 with winding 258).

    PNG
    media_image10.png
    230
    609
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    595
    545
    media_image11.png
    Greyscale


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Busse et al. (EP 3073622 A1, hereinafter referred to as Busse. All citations made in reference to attached machine translation.).
Regarding Claim 1, Busse teaches a rotor for an axial flux motor, a radial flux motor (1) or a transversal flux motor (Fig. 1 exhibits rotor 3 radially interior to stator 2 corresponding to a radial flux motor), 

    PNG
    media_image12.png
    444
    429
    media_image12.png
    Greyscale

the rotor comprising a rotation axis (7) which extends in an axial direction, wherein the rotor extends in an annular manner and has in a peripheral direction a large number of permanent magnets (4), the magnetization of which is orientated in each case in the peripheral direction, wherein the permanent magnets (4) are arranged spaced apart from each other in the peripheral direction, wherein a first material at least comprising a soft magnetic composite is arranged between the permanent magnets (4) (¶ [0031] lines 290-295 teaches “the rotor has a plurality of permanent magnets 4”, “axis 7 of the rotor”, “the direction of magnetization of each of the permanent magnets is substantially perpendicular to a radial direction of the rotor” corresponding to the peripheral direction of a transversal flux motor, and “soft-magnetic iron core 8 is located between adjacent permanent magnets”; Fig. 3 exhibits the annular nature of the rotor, soft-magnetic iron core 8, and the permanent magnets 4 disposed circumferentially, which corresponds to the peripheral direction.).

    PNG
    media_image13.png
    528
    1009
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    521
    612
    media_image14.png
    Greyscale


	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Heins as applied to claim 1 above, and further in view of Pieper et al. (DE 102014222655 A1, hereinafter referred to as Pieper. All citations made in reference to attached machine translation.).
Regarding Claim 2, Heins teaches the rotor as claimed in claim 1 (see claim 1 above). 
Heins fails to teach wherein a second material comprising an iron-containing material is further arranged between the permanent magnets.
	However, Pieper teaches wherein a second material comprising an iron-containing material is further arranged between the permanent magnets (¶ [0001] lines 15-16 teach “the invention relates to the use of the laminated core according to the invention as a rotor or stator of an electrical machine”; ¶ [0009] lines 74-75 teach “the first soft magnetic metal is preferably selected from…”; ¶ [0013] lines 101-105 teach “The second soft magnetic metal is preferably selected from SiFe alloys…AlFe alloys,…and from SiAlFe alloys”).

    PNG
    media_image15.png
    239
    1382
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    285
    1399
    media_image16.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the back-iron core taught by Heins with the laminated core taught by Pieper.
	Doing so would result in improved efficiency of the electrical machine in partial-load range of operation (Pieper ¶ [0013] lines 106-109).

    PNG
    media_image17.png
    205
    1370
    media_image17.png
    Greyscale


	Regarding Claim 3, Heins in view of Pieper teaches wherein the second material is at least one of a sintered iron-containing material and an electric steel material (¶ [0013] lines 101-105 teach “The second soft magnetic metal is preferably selected from SiFe alloys…AlFe alloys,…and from SiAlFe alloys”; ¶ [0017] line 134 teaches “stack of layers is preferably sintered”).

    PNG
    media_image16.png
    285
    1399
    media_image16.png
    Greyscale


    PNG
    media_image18.png
    289
    1378
    media_image18.png
    Greyscale


	Regarding Claim 4, Heins in view of Pieper teaches the rotor as claimed in claim 2 (see claim 2 above), wherein for the axial flux motor the first material and the second material are arranged in layers and the layers are arranged one behind the other in the axial direction (¶ [0015] lines 123-124 teach “arranging the plurality of lamellae one on top of the other…in which a second layer alternately follows a first layer”; ¶ [0008] line 70 teaches “magnetic flux perpendicular to the stacking direction is also possible”, this suggests flux directions perpendicular to the stacking direction. Heins teaches flux paths connecting magnets that are circumferentially disposed, this teaches a stacking direction in the axial or radial direction. When narrowed down to two options it would be obvious to one of ordinary skill in the art to try the axial direction.).

    PNG
    media_image19.png
    382
    1306
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    297
    1373
    media_image20.png
    Greyscale


	Regarding Claim 5, Heins in view of Pieper teaches the rotor as claimed in claim 2 (see claim 2 above), wherein for the axial flux motor the first material and the second material have together in the axial direction an overall height, wherein the first material.

    PNG
    media_image21.png
    185
    1374
    media_image21.png
    Greyscale



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heins as applied to claim 10 above, and further in view of Burghaus et al. (DE 102015214893 A1, hereinafter referred to as Burghaus. All citations made in reference to attached machine translation.).
Regarding Claim 11, Heins teaches the electric drive as claimed in claim 10 (see claim 10 above).
Heins fails to teach wherein the stator has a soft magnetic composite.
However, Burghaus teaches wherein the stator has a soft magnetic composite (¶ [0011] lines 108-109 teach “stator geometries can be realized…from soft-magnetic composite materials.).

    PNG
    media_image22.png
    126
    1041
    media_image22.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor as taught by Heins by constructing the stator from a soft-magnetic material as taught by Burghaus.
	Doing so would result in reduced eddy currents and increased cost effectiveness of manufacturing the stator (Burghaus ¶ [0011]).

    PNG
    media_image23.png
    307
    1041
    media_image23.png
    Greyscale



Claims 2, 7, 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Busse as applied to claim 1 above, and further in view of Pieper.
	Regarding Claim 2, Busse teaches the rotor as claimed in claim 1 (see claim 1 above).
	However, Busse fails to teach wherein a second material comprising an iron-containing material is further arranged between the permanent magnets.
	However, Pieper teaches wherein a second material comprising an iron-containing material is further arranged between the permanent magnets (¶ [0001] lines 15-16 teach “the invention relates to the use of the laminated core according to the invention as a rotor or stator of an electrical machine”; ¶ [0009] lines 74-75 teach “the first soft magnetic metal is preferably selected from…”; ¶ [0013] lines 101-105 teach “The second soft magnetic metal is preferably selected from SiFe alloys…AlFe alloys,…and from SiAlFe alloys”).

    PNG
    media_image15.png
    239
    1382
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    285
    1399
    media_image16.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the soft-magnetic iron core taught by Busse with the laminated core taught by Pieper. Pieper further teaches that flux paths perpendicular to the stacking direction (¶ [0008]), Busse teaches magnet paths in the circumferential direction between magnets (see claim 1 above). This teaches the stacking direction to be axial or radial, when narrowed down to the two options it would be obvious for one of ordinary skill in the art to try a radial stacking direction of the laminated core.
	Doing so would result in improved efficiency of the electrical machine in partial-load range of operation (Pieper ¶ [0013] lines 106-109).

    PNG
    media_image17.png
    205
    1370
    media_image17.png
    Greyscale


	Regarding Claim 7, Busse in view of Pieper teaches the rotor as claimed in claim 1 (see claim 1 above), wherein the permanent magnets (4) extend in a radial direction (Fig. 3 exhibits radially extending permanent magnets 4.) at least partially further 

    PNG
    media_image24.png
    521
    612
    media_image24.png
    Greyscale


	Regarding Claim 8, Busse in view of Pieper teaches the rotor as claimed in claim 1 (see claim 1 above), wherein the permanent magnets (4) extend in a radial direction (Fig. 3 exhibits permanent magnets 4 extending radially.) at least partially further inward than the first material (Busse in view of Pieper teaches multiple alternating layers of the first material and second material in the radial direction, this suggests that the magnet extends radially further inward than at least one layer of the first material corresponding to ‘partially further inward’.).
	
	Regarding Claim 9, Busse in view of Pieper teaches the rotor as claimed in claim 2, wherein for the radial flux motor and the transversal flux motor the first material is arranged in the radial direction adjacent to a stator

    PNG
    media_image25.png
    182
    1009
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    712
    704
    media_image26.png
    Greyscale

    PNG
    media_image27.png
    553
    636
    media_image27.png
    Greyscale


	Regarding Claim 12, Busse in view of Pieper teaches the rotor as claimed in claim 2 (see claim 2 above), wherein for the radial flux motor and the transversal flux motor the first material and the second material are arranged in layers and the layers are arranged in a radial direction one behind the other (Pieper teaches that flux paths perpendicular to the stacking direction (¶ [0008]), Busse teaches magnet paths in the circumferential direction between magnets (see claim 1 above). This teaches the 

    PNG
    media_image28.png
    220
    1006
    media_image28.png
    Greyscale


	Regarding Claim 13, Busse in view of Pieper teaches the rotor as claimed in claim 2 (see claim 2 above), wherein for the radial flux motor and the transversal flux motor the first material and the second material together have an overall height in a radial direction, wherein the first material extends over a first height which is at least 10 % of the overall height (Pieper lines 53-55 teach “a stacked layer package from alternating successive first layers with a first thickness in the range of 0.1mm to 1.0mm and a second layers with a second thickness in the range of 50 microns to 350 microns”. Selecting the maximum value for each thickness teaches that each pair of alternating laminations would have a height of 1.35, and the first material thickness would account for 74% of the overall height. Therefore, the overall height of multiple alternating laminations would also comprise a first material height accounting for 74% of the overall height.).

    PNG
    media_image21.png
    185
    1374
    media_image21.png
    Greyscale


s 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Minagawa (US 20050127769 A1) in view of Pieper.
	Regarding Claim 1, Minagawa teaches a rotor (3) for an axial flux motor (100), a radial flux motor or a transversal flux motor, the rotor comprising a rotation axis (X) which extends in an axial direction (¶ [0029] lines 1-3 teach “Axial gap motor 100…comprises…an annular rotor 3”; Fig. 1 exhibits axial gap motor 100, rotor 3, and rotation axis X), 

    PNG
    media_image29.png
    143
    580
    media_image29.png
    Greyscale

    PNG
    media_image30.png
    686
    418
    media_image30.png
    Greyscale

wherein the rotor (3) extends in an annular manner and has in a peripheral direction a large number of permanent magnets (8), the magnetization of which is orientated in 8) are arranged spaced apart from each other in the peripheral direction, wherein a first material at least is arranged between the permanent magnets (8) (¶ [0031] lines 1-4 teach “twelve magnets 8 and a rotor core 9”; Fig. 3A exhibits magnets 8, cores 9, and magnetization orientation of magnets 8).

    PNG
    media_image31.png
    156
    629
    media_image31.png
    Greyscale

    PNG
    media_image32.png
    653
    506
    media_image32.png
    Greyscale

	Minagawa fails to teach comprising a soft magnetic composite.
	However, Pieper teaches comprising a soft magnetic composite (¶ [0019] lines 148-149 teach “the laminated core according to the invention can be used in particular as a rotor”; ¶ [0009] line 74 teaches “soft magnetic metal”).

    PNG
    media_image33.png
    171
    1019
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    117
    1010
    media_image34.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor taught by Minagawa by constructing the rotor cores out of the laminated rotor core as taught by Pieper.
	Doing so would result in improved efficiency of the electrical machine in partial-load range of operation (Pieper ¶ [0013] lines 106-109).

    PNG
    media_image17.png
    205
    1370
    media_image17.png
    Greyscale

	
Regarding Claim 2, Minagawa in view of Pieper teaches the rotor as claimed in claim 1, wherein a second material comprising an iron-containing material is further arranged between the permanent magnets (8) (Pieper ¶ [0001] lines 15-16 teach “the invention relates to the use of the laminated core according to the invention as a rotor or stator of an electrical machine”; ¶ [0009] lines 74-75 teach “the first soft magnetic metal is preferably selected from…”; ¶ [0013] lines 101-105 teach “The second soft magnetic metal is preferably selected from SiFe alloys…AlFe alloys,…and from SiAlFe alloys”).

    PNG
    media_image15.png
    239
    1382
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    285
    1399
    media_image16.png
    Greyscale


	Regarding Claim 5, Minagawa in view of Pieper teaches the rotor as claimed in claim 2, wherein for the axial flux motor the first material and the second material have together in the axial direction an overall height (¶ [0015] lines 123-124 teach “arranging the plurality of lamellae one on top of the other…in which a second layer alternately follows a first layer”; ¶ [0008] line 70 teaches “magnetic flux perpendicular to the stacking direction is also possible”, this teaches flux directions perpendicular to the stacking direction. Minagawa teaches flux paths connecting magnets that are circumferentially disposed, this teaches a stacking direction in the axial or radial direction. When narrowed down to two options it would be obvious to one of ordinary skill in the art to try an axial stacking direction.).

    PNG
    media_image19.png
    382
    1306
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    297
    1373
    media_image20.png
    Greyscale
 
wherein the first material extends over a first height which is at least 10 % of the overall height (Pieper lines 53-55 teach “a stacked layer package from alternating successive first layers with a first thickness in the range of 0.1mm to 1.0mm and a second layers with a second thickness in the range of 50 microns to 350 microns”. Selecting the maximum value for each thickness teaches that each pair of alternating laminations would have a height of 1.35, and the first material thickness would account for 74% of the overall height. Therefore, the overall height of multiple alternating laminations would also comprise a first material height accounting for 74% of the overall height.).

    PNG
    media_image21.png
    185
    1374
    media_image21.png
    Greyscale


	Regarding Claim 6, Minagawa in view of Pieper teaches the rotor as claimed in claim 5, wherein for the axial flux motor the permanent magnets (8) have in the axial direction an extent which corresponds to the overall height (Fig. 3B exhibits the magnet 8 extending axially to correspond to core 9).

    PNG
    media_image35.png
    419
    342
    media_image35.png
    Greyscale


	Claims 1, 2, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brahmavar (US 20140103770 A1) in view of Pieper.
Regarding Claim 1, Brahmavar teaches a rotor for an axial flux motor, a radial flux motor (10) or a transversal flux motor, the rotor (20/36) comprising a rotation axis which extends in an axial direction (X) (Fig. 1 exhibits rotatable member 20 radially inward from stationary assembly 18 corresponding to a radial flux motor, and axial direction X) 

    PNG
    media_image36.png
    510
    710
    media_image36.png
    Greyscale

wherein the rotor (20/36) extends in an annular manner and has in a peripheral direction a large number of permanent magnets (56), the magnetization of which is orientated in each case in the peripheral direction (¶ [0051] lines 5-7 teach “plurality of rotor poles 58” and “one or more permanent magnet 56”; Fig. 7 exhibits the poles 58 and magnets 56 disposed circumferentially corresponding to the peripheral direction. It is well understood in the art that rotor poles carry magnetic flux, since the poles are placed in the peripheral direction from the magnets this teaches that the magnets are magnetized in the peripheral direction in order to provide flux to the pole.), 

    PNG
    media_image37.png
    558
    559
    media_image37.png
    Greyscale

    PNG
    media_image38.png
    585
    565
    media_image38.png
    Greyscale

wherein the permanent magnets (56) are arranged spaced apart from each other in the peripheral direction, wherein a first material is arranged between the permanent magnets (56) (Fig. 7 exhibits permanent magnets 56 and poles 58 comprising a first material arranged in the circumferential direction which corresponds to the peripheral direction.).
	Brahmavar fails to teach at least comprising a soft magnet composite.
	However, Pieper teaches comprising a soft magnetic composite (¶ [0019] lines 148-149 teach “the laminated core according to the invention can be used in particular as a rotor”; ¶ [0009] line 74 teaches “soft magnetic metal”).

    PNG
    media_image33.png
    171
    1019
    media_image33.png
    Greyscale


    PNG
    media_image34.png
    117
    1010
    media_image34.png
    Greyscale


	Doing so would result in improved efficiency of the electrical machine in partial-load range of operation (Pieper ¶ [0013] lines 106-109).

    PNG
    media_image17.png
    205
    1370
    media_image17.png
    Greyscale


	Regarding Claim 2, Brahmavar in view of Pieper teaches the rotor as claimed in claim 1, wherein a second material comprising an iron-containing material is further arranged between the permanent magnets (56) (Pieper ¶ [0001] lines 15-16 teach “the invention relates to the use of the laminated core according to the invention as a rotor or stator of an electrical machine”; ¶ [0009] lines 74-75 teach “the first soft magnetic metal is preferably selected from…”; ¶ [0013] lines 101-105 teach “The second soft magnetic metal is preferably selected from SiFe alloys…AlFe alloys,…and from SiAlFe alloys”).

    PNG
    media_image15.png
    239
    1382
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    285
    1399
    media_image16.png
    Greyscale


	Regarding Claim 13, Brahmavar in view of Pieper teaches the rotor as claimed in claim 2 (see claim 2 above), wherein for the radial flux motor and the transversal flux motor the first material and the second material together have an overall height in a radial direction (Pieper ¶ [0015] lines 123-124 teach “arranging the plurality of lamellae one on top of the other…in which a second layer alternately follows a first layer”; ¶ [0008] line 70 teaches “magnetic flux perpendicular to the stacking direction is also possible”, this teaches flux directions perpendicular to the stacking direction. Brahmavar teaches flux paths connecting magnets that are circumferentially disposed, this teaches a stacking direction in the axial or radial direction. When narrowed down to two options it would be obvious to one of ordinary skill in the art to try a radial stacking direction.).

    PNG
    media_image19.png
    382
    1306
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    297
    1373
    media_image20.png
    Greyscale
 
wherein the first material extends over a first height which is at least 10 % of the overall height (Pieper lines 53-55 teach “a stacked layer package from alternating successive first layers with a first thickness in the range of 0.1mm to 1.0mm and a second layers with a second thickness in the range of 50 microns to 350 microns”. Selecting the maximum value for each thickness teaches that each pair of alternating laminations would have a height of 1.35, and the first material thickness would account for 74% of the overall height. Therefore, the overall height of multiple alternating laminations would also comprise a first material height accounting for 74% of the overall height.).

    PNG
    media_image21.png
    185
    1374
    media_image21.png
    Greyscale


	Regarding Claim 14, Brahmavar in view of Pieper teaches the rotor as claimed in claim 13 (see claim 13 above), wherein for the radial flux motor and the transversal flux motor the permanent magnets (56) have in the radial direction an extent which corresponds to the overall height (Fig. 7 exhibits magnets 56 with a radial height corresponding to the pole 58 radial height.).

    PNG
    media_image38.png
    585
    565
    media_image38.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834                                   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834